 PENNCO, INC.Pennco, Inc. and Communications Workers of Ameri-ca, AFLCIO. Case 9-CA-10721October 31, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn July 28, 1977, Administrative Law Judge JohnM. Dyer issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order,2 as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Pennco, Inc., Ashland, Kentucky, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as somodified:I. Substitute the following for paragraph I(c):"(c) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of rightsguaranteed under Section 7 of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 in par. l(c) of his recommended Order, the Administrative Law Judgeuses the narrow cease-and-desist language, "in the same or any similarmanner," rather than the broad injunctive language. "in any other manner,"which the Board traditionally provides in cases involving serious 8(aX3)discrimination conduct. See N.LR.B. v. Entwistle Mfg. Co., 120 F.2d 532,536 (C.A. 4, 1941). Accordingly, we shall modify the Administrative LawJudge's recommended Order and notice.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT issue warning notices to employ-ees for engaging in union or concerted activitieswith other employees for their mutual aid andprotection.WE WILL NOT forbid the wearing of unionbuttons or badges by our employees.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof rights guaranteed under Section 7 of the Act.WE WILL revoke and remove the warningnotices which we issued to Robert R. Castle andLarry R. Henderson.PENNCO, INC.DECISIONSTATEMENT OF THE CASEJOHN M. DYER, Administrative Law Judge: Communica-tions Workers of America, AFL-CIO, herein called theUnion or Charging Party, filed a charge on October 15,1976,' alleging that Pennco, Inc., herein called Respondentor the Company, violated Section 8(aXI) and (3) of theNational Labor Relations Act, as amended, by givingwritten warnings to Larry Ray Henderson and Robert RayCastle and otherwise interfered with employees' rights. TheRegional Director for Region 9 issued a complaint onNovember 30 alleging that Respondent had issued writtendisciplinary warnings to Castle and Henderson in violationof the Act and that, in September, Plant SuperintendentLaird Hicks and Foreman James Sell had violated Section8(a)(1) of the Act by their demands that employees removeunion insignia at work.Respondent, in its answer as amended at the hearing,admitted the jurisdictional and commerce allegations andthe issuance of the warnings but denied that it had in anyway violated the Act.All parties were afforded full opportunity to appear, toexamine and cross-examine witnesses, and to argue orallyat the hearing held in Ashland, Kentucky, on March 3,1977. Briefs received from Respondent and the GeneralCounsel have been considered.The principal question in this matter is whether thewarning notices to Henderson and Castle are legitimate orwere given to inhibit their union activities and the activitiesof other employees during the Union's organizationalUnless specifically stated otherwise, the events herein took place duringthe latter part of 1976.233 NLRB No. 29133 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcampaign. The evidence makes it clear that the purpose ofissuing the warning notices in the middle of the campaignwas to hinder Castle and Henderson who were the mainemployee proponents of the Union. Respondent, in effect,admitted that it warned Henderson to remove his unionbuttons but places such action on the basis of a lack ofknowledge at the time and that it did not thereafter attemptto enforce such regulation. I have concluded that Respon-dent violated Section 8(a)(1) and (3) of the Act.On the entire record in this case, including the exhibitsand testimony and including my evaluation of thereliability of the witnesses based on the evidence theyproduced and the contradictions they admitted, I make thefollowing:FINDINGS OF FACTI. COMMERCE FINDINGS AND UNION STATUSPennco, Inc., is a Kentucky corporation engaged in themanufacture and sale of aluminum doors and windows atits plant in Ashland, Kentucky. During the past year,Respondent sold and shipped directly to points outside theState of Kentucky goods and products valued in excess of$50,000.Respondent admits, and I find, that it is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.Respondent admits, and I find, that CommunicationsWorkers of America, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.II. THE UNFAIR LABOR PRACTICESA. Background and Undisputed FactsAccording to the charge in this matter, the Company hasapproximately 200 employees engaged in the manufactur-ing of aluminum doors and windows at its plant. Thesupervisory hierarchy relevant to this case includes Person-nel Director Gary W. Layne, Plant Superintendent LairdW. "Pete" Hicks, who has held that job for 3 years,Foreman James Sell, production foreman in the door line,and Dorvin Hineman, shipping department foreman.James Sell had been a foreman for 2-1/2 years andHineman had been the shipping department foreman forthe last 4 of the 5 years he worked there. Larry Hendersonworked as a forklift or towmotor driver under Hinemanand had been with the Company for about 20 months ontwo different occasions. Robert Castle had been with theCompany for about 3 years and was a valued employee asa door glazier who, according to his own admission, hadsome absentee problems because of his teeth and generalhealth during the first part of his employment but he hadimproved his absentee record in latter 1976.On January 21, 1974, Respondent published its generalrules of conduct for all employees. They supposedly weredistributed to employees when they became employees andwere also posted on the bulletin board. The rules containedan explanation of the terms "W" and "T" which meantwarning or termination and were to be given in accordancewith the seriousness of the offense. Most of the rulesprovide for two warnings before a termination, whereassome rules provide for immediate termination. The"Absentee Control Policy," after reminding employees thattheir attendance at work was important, states thatemployees should get prior approval or authorization fromthe foreman and that, if they are not able to report forwork, should notify the plant of their absence as early aspossible. Thereafter, rule I states,Three (3) unexcused absences in any ninety (90)calendar days will result in the following disciplinaryaction. A doctor's slip will be accepted for absence. I-w2-w 3-tRespondent's explanation of this rule was that, when thethird unexcused absence in a 90-day period occurs, awarning would be given. If three more absences occurwithin the same 90-day period, a second warning would begiven. If three more absences occur in that same 90-dayperiod, the person is subject to being terminated.According to Respondent, attempts at organization hadbeen made in prior years, the last one occurring approxi-mately 2 years ago. In the late summer of 1976, Castle andHenderson went to the union headquarters and theretalked to the local representative of the Union. They eachsigned union authorization cards and were given otherunion authorization cards to distribute to employees.According to their uncontradicted testimony, Hendersonand Castle passed out union authorization cards to otheremployees, received signed cards, and returned them to theUnion. The Union thereafter filed a petition which wasdocketed as Case 9-RC-11659; a hearing was set and heldon September 17, 1976. Both Castle and Hendersonreceived subpenas issued at the request of the Union andboth showed their subpenas to their supervisors the daybefore they attended the NLRB hearing. They, along withone other employee, testified for the Union at the hearingand Personnel Manager Layne was present when theytestified.Plant Superintendent Hicks testified that Castle showedhim his subpena and said he told Castle it was a subpenaand that Castle had to go to the hearing. Hicks indicatedthat this was the first he had learned of any possible unionconnection between Castle and the Union.Around September 25 or 26, while Henderson waspunching in, Hicks remarked on the large CWA unionbutton Henderson was wearing and told Henderson to takeit off, that he did not want to see it around the plant.Henderson took the badge off then. Hicks admitted that hesaw a badge on Henderson and told him that wascampaigning and that he did not want that done in theplant and Henderson took the badge off. Later that day,Hicks said he saw Henderson with the badge on again butsaid nothing to Henderson about it since in the meantimehe had learned from higher authority at the plant thatwearing a union badge was permissible.About 3 or 4 days later, Foreman Sell spoke toHenderson about the CWA union badge Henderson waswearing. According to Henderson, Sell told him to take thebadge off, that he did not want any campaigning in theplant; he took the badge off and left it off for 2 or 3 daysbefore resuming wearing it. Sell testified that he merelyquestioned Henderson on whether Henderson was allowed134 PENNCO, INC.to wear a CWA badge in the plant and told him that, if hewere not allowed to do so, to put it in his pocket. He statedthat Henderson replied that it was his right to wear it andhe did so.While there might be a question as to the secondoccasion, it seems clear that on the first occasion the plantsuperintendent did order Henderson to remove a unionbadge when he had no right to do so and thereby infringedon employees' rights. Therefore, this violation is in effectadmitted and I find Respondent, by demanding employeesremove union buttons or badges, violated Section 8(a)(1) ofthe Act.The representation case decision issued on September 24and the election was scheduled for October 21. In the 4-week period between the decision and the election, bothparties issued campaign propaganda.It is clear from the Company's leaflets that it did notwant a union in its plant and sought to dissuade theemployees from voting for it. The Union sought to counterby handbilling employees, usually in the afternoon as theywere leaving the plant. Among those who assisted in thehandbilling, besides local union representatives, wereemployees Robert Castle and Larry Henderson. Castlestated that he remembered handbilling about 1 week beforehe received a warning notice and Henderson testified thathe assisted in handbilling on approximately 12 occasions inthe 4 weeks prior to the election.Castle stated that Plant Foreman Ken Kelly saw himpassing out handbills when he did so around October 1.Henderson testified that both Plant Superintendent Hicksand his foreman, Dorvin Hineman, saw him passing outhandbills, and that Hineman was 2 or 3 feet away as he wasgiving out handbills to employees leaving the plant in theircars. Henderson said that Personnel Director Gary Layneand some others, who seemed to be taking pictures, werewatching the handbilling from a window in the plant.B. The Written Warnings to Castle and HendersonOn October 7, Castle was given a written warning, datedthat day, which stated he had violated rule I dealing withexcessive unexcused absences of the absentee controlpolicy and it was signed by L. W. Hicks. That rule isquoted above. In regard to Castle's unexcused absences,Respondent stated that Castle's record for 1976 showed hehad five unexcused absences in January, one in February,one in March, two in April, one in May, four in June (June7, 10, 11, and 28), and none in July or August, andabsences on September 15 and 17 and October 4. In regardto the latter three, since they would be the only threeabsences within the 90-day period prior to the October 7warning, Castle stated that he called the Company andspoke to Assistant Plant Superintendent Miller and toldhim that he would be absent on September 15, since he hadto go to the hospital and pick up his wife and their newbaby. He states that Miller said that was okay and nocontradictory testimony was offered. The September 17absence was Castle's attendance at the representation casehearing where he appeared under subpena and, accordingto Hicks, Castle had shown him the subpena prior to thedate of the hearing and had been told by Hicks that it wasa subpena that he had to obey, and that he had to go tothat hearing. There was no evidence elicited concerning theOctober 4 absence. If the 90-day period encompasses theJune 28 date, the October 4 date is dropped and noevidence was offered concerning June 28. In either event,the September 15 and 17 dates are part of the 90-dayperiod.Under any criteria, certainly the September 17 absencein response to a Board subpena should not be in a categoryof unexcused absence. Further, it would seem that theabsence of September 15, where Castle called and spoke tothe assistant superintendent about his projected absence ofthat day to bring his wife and baby home from the hospital,would seem to be an excused absence rather than anunexcused absence. Whether the September 15 absence isconsidered excused or unexcused, with the September 17absence in response to a Board subpena, it is clear thatthere were not three unexcused absences within a 90-dayperiod or at least the 90-day period which preceded thewarning of October. If this warning were given for June orJanuary absences or for any others, the reason, as to itsbeing given at the time that the individual was in themiddle of a union campaign and not at the time that suchabsences occurred, would raise a rebuttable presumption itwas done for the unlawful purpose of intimidating a unionproponent in his activities. Respondent did not attempt tosay what unexcused absences the warning applied to, sounder these circumstances I must presume it applied to thethree unexcused absences which immediately preceded thedate of the warning. Applying it to those three dates, it isclear that it is invalid under the terms of the rule andtherefore was unlawfully given to Castle. When we add tothis that Castle had never been given a warning prior tothis time, when his absentee record was worse, it is possibleto come to only one conclusion and that is that it was givento Castle at this particular time to inhibit his unionactivities and the activities of other employees in the plant.Respondent also produced evidence concerning Castle'stardiness record but he was not given a warning fortardiness which comes under a separate rule and thereforeany evidence in regard to this is irrelevant to considerationof the warning given.Henderson was given a written warning on the followingday, October 8. His warning was signed both by Hicks andForeman John Sells, and stated it was for violation of plantrule number 5, "Attention to Work." On the writtenwarning, the explanation was "loafing and attention towork. Spending to [sic] much time visiting around plant,not getting finished products to the dock." Hendersonrefused to sign the warning on the basis that he had notbroken the rule.Hicks stated that he saw Henderson at one time talkingto two glasscutters, and waved his arm to Henderson tomove the towmotor and he did. He stated that the loadingdock supervisor, Hineman, told him that Henderson wasnot doing all the work that he should. During his directtestimony, Hicks stated he told Hineman to observeHenderson's performance for a few days and, if the poorperformance continued, to let him know. According toHicks, Hineman thereafter gave him a note with figures onthe relative performance of the three towmotor operatorswhich indicated that the other two were doing twice as135 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmuch work as Henderson; he said this represented 2 days'performance. When he was thereafter confronted with hisaffidavit which indicated that he only talked to Hinemanonce and had received figures for I day from Miller, Hicksstated that he did not really remember the specifics.Questioned as to what happened to the paper, Hicks saidhe threw it in the wastebasket and did not keep it aftertalking to Henderson and issuing the warning. Hicks'acknowledged affidavit, however, claimed that, whengiving the warning to Henderson, he showed Hendersonthe figures on which the disproportionate amount of workand the warning slip were based and gave Henderson acopy of the original. Henderson denied being shown anysuch figures.Hicks also testified that he offered to give Henderson averbal warning but that Henderson said that, if he deserveda warning, to make it a written one. In some contradictionof that, we have the fact that the written warning had beenprepared prior to the time that Henderson went in theoffice.In about the same manner, Foreman Dorvin Hinemantestified that, for a period of I to 1-1/2 weeks, Hendersonwas gone for units to be pulled to the dock longer thanusual and that he did not want to get involved, realizingthat there was a union campaign going on. He stated thathe was told to see Hicks if there was a disciplinary problemand he saw him regarding Henderson. He said that at onetime he saw Henderson talking to the people on the glassline for almost 15 minutes and that he did nothing about it.He stated that Henderson was pulling about half theamount of units to the trailers that the other two towmotordrivers were pulling and that he talked to Miller and Hicksabout Henderson's performance and was told to watchHenderson for 2 days and then to report. Hineman said hemade up a comparison of the work done for the 2 days asto what was pulled. On cross-examination, Hineman statedin accordance with his affidavit that the figures he gavewere just for I day but said he gave Miller some verbalfigures for a different day. Hineman admitted that, in his 4years as foreman, this was the first written warning that hewas ever responsible for and that he had taken care of allother disciplinary problems within his department prior tothat time without involving higher management but that onthis occasion he never spoke to Henderson, did not warnhim about what he was doing, did not say anything to himabout it, just reported it to higher management, and letthem take care of it.Hineman admitted that units were of different sizes, thata unit could consist of an aluminum patio door or a smallwindow, and that each of those items was considered asone unit. These items are stacked on pallets in numbersranging from 3 to 50 and, in moving units to the trailer, aforklift driver lifts whatever number of units are on thepallet to get the required number and runs it to the loadingdock. Thus, there can be some discrepancy in the numberof units as to what type of units are being taken to thedock. Hineman stated that, over the long haul, the numberof different units average out and the men do about thesame amount of work.Hineman stated that, after the warning, Henderson'swork performance improved. Henderson testified that hedid nothing more after the warning than he did before, andthat he worked at the same speed all the time; he deniedever loafing on the job and, for that reason, said he hadrefused to sign the warning slip.The contradictions between the affidavits and thetestimony of both Hicks and Hineman make it appear thattheir verbal testimony was designed to make what they didappear more reasonable. Such embellishments and contra-dictions do not engender confidence in their testimony. Inaddition to the above, the warning was supposed to bebased on the number of units pulled and there is nodescription of the units which were pulled; some unitswould be less than half the size of others and, further, therewas no disclosure to Henderson as to what the comparisonwas. When these are added to the fact that the warning toHenderson followed by I day the warning to Castle, whenboth of them were vigorously engaged in the unioncampaign, a pungency about the warnings arises to signalthat validity is absent here. The clear invalidity of thewarning to Castle, added to the doubtful credibility of thewarning to Henderson where Henderson and Castle werethe chief union proponents, and the timing of thesewarnings during the middle of the union campaign whenthey were handbilling employees, lead me to discreditRespondent's asserted reasons for the warnings and toascribe to them the reason that Respondent was trying tointerfere with the union activities of both Castle andHenderson and of its other employees by demonstratingthat written warnings would be given for invalid reasons orfor no reason at all to persons who engaged in unionactivities.I therefore conclude and find that the warnings given byRespondent to Castle and Henderson were invalid andwere designed to interfere with their rights and violatedSection 8(a)(1) and (3) of the Act; I will direct thatRespondent rescind and remove those warnings.III. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section II andtherein found to constitute unfair labor practices inviolation of Section 8(aX1) and (3) of the Act, occurring inconnection with Respondent's business operations as setforth in section I, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.IV. THE REMEDYHaving found that Respondent engaged in the unfairlabor practices set forth above, I recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act as follows:Having found that Respondent unlawfully issued warn-ing notices to Castle and Henderson, it is recommendedthat Respondent rescind its warning notices to them andremove said memoranda from Castle's and Henderson'spersonnel files.136 PENNCO, INC.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Communications Workers of America, AFL-CIO, is a labor organization within the meaning of Section2(5) of the Act.3. Respondent violated Section 8(a)(1) and (3) of theAct by the issuance of invalid and unlawful warning slipsto Castle and Henderson because they engaged in unionand concerted activities with other employees for thepurposes of mutual aid and protection.4. Respondent violated Section 8(a)(l) of the Act byforbidding the wearing of union buttons and badges by itsemployees.Upon the basis of the foregoing findings of fact andconclusions of law and the entire record, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER2The Respondent, Pennco, Inc., Ashland, Kentucky, itsofficers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Unlawfully issuing warning notices to employeesbecause they engage in union or concerted activities withother employees for their mutual aid and protection.2 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and the recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.(b) Forbidding employees to wear union buttons orbadges.(c) In the same or any similar manner interfering with,restraining, or coercing employees in the exercise of rightsunder Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Revoke and rescind its unlawful written warnings toRobert R. Castle and Larry R. Henderson and remove saidwarnings or memoranda from Castle's and Henderson'spersonnel file in accordance with the recommendations setforth in the section of this Decision entitled "TheRemedy."(b) Post at all of its plants, warehouses, and offices,copies of the attached notice marked "Appendix."3Copiesof said notices, on forms provided by the Regional Directorfor Region 9, after being duly signed by an authorizedrepresentative of Respondent, shall be posted by Respon-dent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 9, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."137